Matter of Rosten (2022 NY Slip Op 02857)





Matter of Rosten


2022 NY Slip Op 02857


Decided on April 28, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:April 28, 2022

PM-96-22
[*1]In the Matter of Samuel Charles Rosten, an Attorney. (Attorney Registration No. 5740881.)

Calendar Date:April 25, 2022

Before:Garry, P.J., Clark, Aarons, Ceresia and Fisher, JJ.

Samuel Charles Rosten, Las Cruces, New Mexico, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Samuel Charles Rosten was admitted to practice by this Court in 2019 and lists a business address in Las Cruces, New Mexico with the Office of Court Administration. Rosten now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
As is noted by AGC, Rosten is presently delinquent in his New York attorney registration requirements, having failed to register for the biennial period beginning in 2021 (see Judiciary Law § 468-a; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1). Inasmuch as Rosten is therefore subject to potential disciplinary action (see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see also Matter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]), he is ineligible for nondisciplinary resignation and his application must be denied (see Matter of Cluff, 148 AD3d 1346, 1346 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]). Further, any future application by Rosten must be supported by proof of his full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Frank, 146 AD3d 1228, 1228-1229 [2017]).
Garry, P.J., Clark, Aarons, Ceresia and Fisher, JJ., concur.
ORDERED that Samuel Charles Rosten's application for permission to resign is denied.